

 
 
Exhibit 10.1

INVACARE CORPORATION
 
EXECUTIVE INCENTIVE BONUS PLAN
 
(As Amended March 9, 2010)
 
ARTICLE I
 
THE PLAN AND ITS PURPOSE
 
1.1.           Adoption of Plan. This Invacare Corporation Executive Incentive
Bonus Plan (hereinafter referred to as the "Plan") is hereby adopted by Invacare
Corporation (hereinafter referred to as the "Company"), effective as of January
1, 2005, in order to set forth the terms and provisions of the annual incentive
bonus program of the Company applicable to selected key employees of the Company
(as hereinafter defined) on and after such date.
 
1.2.           Purpose. The purpose of the Plan is (a) to provide an incentive
to selected key employees of the Company in order to encourage them with
short-term financial awards to improve the Company's operating results, (b) to
enable the Company to recruit and retain such key employees by making the
Company's overall compensation program competitive with compensation programs of
companies with which the Company competes for executive talent and (c) to
satisfy the requirements of Section 162(m) of the Code (as hereinafter defined)
so that the deductibility of awards hereunder will not be limited by such
Section 162(m).
 
ARTICLE II
 
DEFINITIONS
 
Unless the context otherwise indicates, the following words used herein shall
have the following meanings whenever used in this instrument:
 
2.1.           "Affiliate" means, except as otherwise provided in Section 2.3,
any corporation, partnership, joint venture or other entity, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with the Company as determined by the Board in its
discretion.
 
2.2.           "Board of Directors" means the Board of Directors of the Company
as it may be constituted from time to time.
 
2.3.           "Change in Control" means the happening of any of the following
events:
 
(i)  There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form, or report), each as adopted under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), disclosing the acquisition, in a
transaction or series of transactions, by any person (as the term “person” is
used in Section 13(d) and Section 14(d)(2) of the Exchange Act), other than (1)
A. Malachi Mixon and/or any affiliate of A. Malachi Mixon (within the meaning
given to “affiliate” in Rule 12b-2 under the Exchange Act), (2) the Company or
any of its subsidiaries, (3) any employee benefit plan or employee stock
ownership plan or related trust of the Company or any of its subsidiaries, or
(4) any person or entity organized, appointed or established by the Company or
any of its subsidiaries for or pursuant to the terms of any such plan or trust,
of such number of shares of the Company as entitles that person to exercise 30%
or more of the voting power of the Company in the election of Directors; or
 
(ii)  During any period of twenty-four (24) consecutive calendar months,
individuals who at the beginning of such period constitute the Directors of the
Company cease for any reason to constitute at least a majority of the Directors
of the Company unless the election of each new Director of the Company (over
such period) was approved by or recommended by the vote of at least two-thirds
of the Directors of the Company then still in office who were Directors of the
Company at the beginning of the period.
 
(iii)  There is a merger, consolidation, combination (as defined in Section
1701.01(Q), Ohio Revised Code), majority share acquisition (as defined in
Section 1701.01(R), Ohio Revised Code), or control share acquisition (as defined
in Section 1701.01(Z)(1), Ohio Revised Code, or in the Company’s Second Amended
and Restated Articles of Incorporation, as the same may be hereafter amended)
involving the Company and, as a result of which, the holders of shares of the
Company prior to the transaction become, by reason of the transaction, the
holders of such number of shares of the surviving or acquiring corporation or
other entity as entitles them to exercise less than fifty percent (50%) of the
voting power of the surviving or acquiring corporation or other entity in the
election of Directors; or
 
(iv) There is a sale, lease, exchange, or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Company, but only if the transferee of the assets in such transaction is not
a subsidiary of the Company; or
 
(v) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of Invacare, but only if the transferee of the assets
of the Company in such liquidation or dissolution is not a subsidiary of the
Company.
 
2.4.           "Code" means the Internal Revenue Code of 1986, as amended, and
any lawful regulations or other pronouncements promulgated thereunder. Whenever
a reference is made herein to a specific Code Section, such reference shall be
deemed to include any successor Code Section having the same or a similar
purpose.
 
2.5.           "Committee" means the Compensation and Management Development
Committee of the Board of Directors as it may be constituted from time to time
(or any successor committee providing similar oversight to the Company’s
compensation plans); provided that if at any time the Compensation
and Management Development Committee is not composed solely of Outside
Directors, "Committee" shall mean the committee consisting of at least three (3)
Outside Directors appointed by the Board of Directors to administer the Plan.
 
2.6.           "Company" means Invacare Corporation, an Ohio corporation, or any
successor organization.
 
2.7           "Director" means any member of the Board of Directors.
 
2.8.           "Disability" means that a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.
 
2.9.           "Eligible Employee" has the meaning ascribed to such term in
Section 3.1 hereof.
 
2.10.           "Incentive Bonus" means the payment earned by a Participant
under the Plan as determined in accordance with Article VI.
 
2.11.           "162(m) Employee" means a Participant who is a "covered
employee" within the meaning of Section 162(m) of the Code, which, generally
means an individual who as of the last day of the Taxable Year is:
 
(a)           the Chief Executive Officer of the Company, or
 
(b)           among the four highest compensated officers of the Company other
than the Chief Executive Officer.
 
2.12.           The words "Outside Director" mean any member of the Board who
meets the definition of "outside director" set forth in Section 162(m) of the
Code and the definition of "non-employee director" set forth in Rule 16b-3 under
the Exchange Act, or any successor definitions adopted by the Internal Revenue
Service and Securities and Exchange Commission, respectively.
 
2.13.           "Participant" means an Eligible Employee selected by the
Committee for participation in the Plan pursuant to Section 3.2 hereof.
 
2.14.           "Performance Goals" has the meaning ascribed to such term in
Section 5.1 hereof.
 
2.15.           "Performance Goals Date" means the date on which the Committee
establishes the Performance Goals for a calendar year which date may be no later
than March 31 of such calendar year.
 
2.16.           "Plan" means the Invacare Corporation Executive Incentive Bonus
Plan as adopted herein and as constituted from time to time hereafter.
 
2.17.           "Retirement" means a Participant's retirement from active
employment with the Company or an Affiliate at or after his attainment of age
sixty-five (65) or "normal retirement age" as defined in the Company's qualified
retirement plan(s).
 
2.18.           "Taxable Year" means the tax year of the Company which currently
is the calendar year.
 
ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
 
3.1.           Eligibility.  All officers of the Company (each an "Eligible
Employee") are eligible to be selected to participate in the Plan.
 
3.2.           Participation.  The following rules shall be applicable to
participation in this Plan by an Eligible Employee:
 
(a)           Designation. Subject to Subsection (c) of this Section 3.2, the
Committee shall, in its discretion, designate the Eligible Employees, if any,
who will participate in the Plan for each calendar year. Each Eligible Employee
approved for participation will be notified of his or her selection as soon
after approval as is practicable.
 
(b)           Participation For Employees Hired After Commencement Of Calendar
Year. Subject to Subsection (c) of this Section 3.2, an Eligible Employee whose
employment with the Company commences after the first day of a calendar year and
who remains actively employed through the end of the calendar year may, at the
Committee's discretion, participate in the Plan for the calendar year on a pro
rata basis or on such other basis as the Committee shall determine.
 
(c)           No Right To Participate. No Participant or Eligible Employee has
or at any time will have any right hereunder to be selected for current or
future participation in the Plan. Notwithstanding the foregoing or any other
provision hereof, the Committee's right to select Participants shall he subject
to the terms of any employment agreement between the Company and the Participant
or Eligible Employee.
 
ARTICLE IV
 
PLAN ADMINISTRATION
 
4.1.           Responsibility. The Committee has total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms.
 
4.2.           Authority of the Committee. The Committee has and will have all
the authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan. Without limiting the generality of
the foregoing, the Committee has the exclusive right to (a) interpret the Plan,
(b) determine eligibility for participation in the Plan, (c) decide all
questions concerning eligibility for and the amount of Incentive Bonus payable
under the Plan, (d) determine Performance Goals under the Plan and, before
payment of any Incentive Bonus hereunder, evaluate performance and certify
whether Performance Goals and any other material terms were in fact satisfied,
(e) construe any ambiguous provision of the Plan, (f) correct any default, (g)
supply any omission, (h) reconcile any inconsistency, (i) issue administrative
guidelines as an aid to administer the Plan, (j) make such rules as it deems
necessary for carrying out the purpose of the Plan and to make changes in such
rules as it from time to time deems proper, (k) promulgate such administrative
forms as it from time to time deems necessary or appropriate for administration
of the Plan, and (1) decide any and all questions arising in the administration,
interpretation and application of the Plan.
 
4.3.           Discretionary Authority. The Committee shall have full
discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan including,
without limitation, its construction of the terms of the Plan and its
determination of eligibility for participation and Incentive Bonus under the
Plan. It is the intent of the Company in establishing the Plan that the
decisions of the Committee and its action with respect to the Plan will be
final, binding and conclusive upon all persons having or claiming to have any
right or interest in or under the Plan.
 
4.4.           Section 162(m) of the Code. With regard to all 162(m) Employees,
the Plan shall for all purposes be interpreted and construed in order to assure
compliance with the provisions of Section 162(m) of the Code.
 
4.5.           Delegation of Authority.  Only the Committee may select for
participation, set Performance Goals for, and determine satisfaction of
Performance Goals and other material facts with respect to Participants who are
162(m) Employees. Except for such limitation and to the extent not otherwise
prohibited by law, the Committee may delegate some or all of its authority under
the Plan to any person or persons.
 
ARTICLE V
 
PERFORMANCE GOALS AND MEASUREMENT
 
5.1.           Definition of Performance Goals. Incentive Bonuses under this
Plan will be paid solely on account of the attainment of one or more
pre-established (as provided in Section 5.2 hereof), objective Performance Goals
for a calendar year or other predetermined period. A Performance Goal is a
target level or levels of performance. A Performance Goal is objective if a
third party having knowledge of the relevant facts could determine whether the
Performance Goal has been met. Performance Goals can be based on one or more
business criteria that apply to the Participant, a business unit, or the Company
and related entities as a whole. Such business criteria could include, for
example, stock price, net sales, income from operations, earnings before income
tax, earnings per share, cost controls, return on assets, or return on net
assets employed. A Performance Goal need not, however, be based upon an increase
or positive result under a business criterion and may include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to a specific business criterion). A Performance Goal shall not
include the mere continued employment of the Participant.
 
The Performance Goal shall state, in terms of an objective formula or standard,
the method of computing the amount of the Incentive Bonus payable to the
Participant if the Performance Goal is attained. A formula or standard is
objective if a third party having knowledge of the relevant performance results
could calculate the amount of the Incentive Bonus. In addition, the formula or
standard must specify the individual Participants or class or group of
Participants to which it applies.
 
The terms of the objective formula or standard shall preclude discretion to
increase the amount of Incentive Bonus that would otherwise be due upon
attainment of the goal except to the extent the amount is related to other
compensation and then only to the extent permitted by Section 162(m) of the Code
to the extent applicable. The objective formula may grant the Committee
discretion to reduce or eliminate the Incentive Bonus otherwise due upon
attainment of the Performance Goal, provided that such negative discretion is
expressly set forth at the time of establishment of the Performance Goal and
provided that exercise of such negative discretion with respect to a Participant
does not result in an increase in the Incentive Bonus to another Participant.
 
The Plan's Performance Goals shall be established by action of the Committee not
later than the time specified in Section 5.2 hereof. The Committee shall retain
the discretion to change the targets under the Performance Goals subject to the
restrictions of Section 162(m) of the Code, to the extent applicable.
 
5.2.           Establishment of Performance Goals. Except as hereinafter
provided in this Section 5.2, the Committee will, on or before the 90th day of
the calendar year, and while the outcome is substantially uncertain, establish
in writing (a) the Performance Goal or Goals applicable to such calendar year
and identify the Participant or group of Participants to whom such Performance
Goal or Goals are applicable and (b) if more than one Performance Goal for such
calendar year is established, the weighting of the Performance Goals. If, for a
given calendar year, the Committee shall not establish new Performance Goals for
a Participant or group of Participants on or before the 90th day of the calendar
year, the Performance Goals for the immediately preceding calendar year shall be
deemed to be the Performance Goals established by the Committee for such
calendar year for such Participant or group of participants.
 
In addition to, or in lieu of, use of the calendar year as a performance period
to measure attainment of a Performance Goal, the Committee may, not later than
the 90th day after the commencement of the period of service to which the
Performance Goal relates, establish one or more Performance Goals for one or
more Participants or groups of Participants for such other period. Any such
Performance Goal may not be established after 25% of the performance period (as
scheduled in good faith at the time the Performance Goal is established) has
elapsed, and while the outcome is substantially uncertain.
 
5.3.           Adjustments to Performance Goals. The Committee may, at any time
during the first 90 days of a calendar year (or such other period as provided in
Section 5.2 hereof), or, subject to the second paragraph of this Section 5.3
hereof, at any time thereafter in its sole and absolute discretion, adjust or
modify the calculation of a Performance Goal for such calendar year (or such
other period) in order to prevent the dilution or enlargement of the rights of
Participants (a) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event or development; (b) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles or business conditions; and (c) in view of the Committee's
assessment of the business strategy of the Company, performance of comparable
organizations, economic and business conditions, and any other circumstances
deemed relevant.
 
Notwithstanding the foregoing, to the extent the exercise of such authority
after the first 90 days of a calendar year (or such other period as provided in
Section 5.2 hereof) would cause the Incentive Bonuses granted to the 162(m)
Employees for the calendar year (or such other period) to fail to qualify as
"performance-based compensation" under Section 162(m) of the Code, then such
authority shall only be exercised with respect to those Participants who are not
162(m) Employees.
 
ARTICLE VI
 
INCENTIVE BONUS AWARDS
 
6.1.           Incentive Opportunity. During the applicable period specified in
Section 5.2 hereof, the Committee shall determine and set forth in writing the
amount of, or method for, calculating the Incentive Bonus that may be payable to
each Participant under the Plan. The amount of an Incentive Bonus payable to a
Participant will depend upon the level of attainment of the Performance Goals
for such calendar year (or such shorter period as provided in Section 5.2
hereof) or whether the Performance Goals for such calendar year were attained.
 
6.2.           Certification of Attainment of Performance Goals. The Committee
shall certify attainment of Performance Goals, and other material facts, and
shall calculate the amount of Incentive Bonus and authorize payment in
accordance with the following procedure. As soon as practicable after the
Company's financial results for the relevant calendar year or other performance
period have been finalized, the Committee will certify in writing the attainment
of the Performance Goals established for the calendar year (or other performance
period) and other material facts and will calculate (or certify the calculation
of) the Incentive Bonus, if any, payable to each Participant pursuant to Section
6.1 hereof. Such Incentive Bonus shall be paid to the Participant as soon
thereafter as reasonably practicable but not later than the March 15 following
the calendar year which served as the performance period (or during which the
performance period occurred) upon which the Incentive Bonus is based.
 
6.3.           Form of Payment. All Incentive Bonuses under the Plan will be
paid in cash and shall be subject to such terms, conditions, restrictions and
limitations (including, but not limited to, restrictions on alienation and
vesting) as the Committee may determine, provided that such terms, conditions,
restrictions and limitations are not inconsistent with the terms of the Plan.
 
6.4.           Termination of Employment Due to Disability, Death or Retirement.
If a Participant's employment is terminated prior to the date upon which an
Incentive Bonus is paid pursuant to Section 6.2 hereof by reason of his
Disability, Retirement or death, the Participant shall be eligible to receive a
prorated Incentive Bonus for the calendar year in which such termination of
employment Occurs.
 
6.5.           Other Terminations of Employment. Unless the Committee shall
determine otherwise in its sole discretion, if a Participant's employment is
terminated prior to the date on which Incentive Bonuses for the calendar year,
or other performance period, are paid (other than as provided in Section 6.4 and
6.6 hereof), the Participant's participation in the Plan shall end, and the
Participant shall not be entitled to any Incentive Bonus for such calendar year.
 
6.6.           Payment Following a Change in Control. In the event of a Change
in Control, notwithstanding anything contained herein to the contrary, the
Company shall pay each Participant who is participating in the Plan at the time
of such Change in Control a single sum cash payment equal to the greater of (a)
the target-level Incentive Bonus that would have been paid if the Performance
Goal for the calendar year in which the Change in Control occurs had been
achieved, or (b) the Incentive Bonus that would have been paid to the
Participant if the Performance Goal that was actually achieved during the
portion of the calendar year which occurs prior to the Change in Control is
annualized for the entire calendar year. Further, all terms, conditions,
restrictions and limitations in effect on any outstanding Incentive Bonus shall
immediately lapse on the date of such Change in Control. For purposes of this
Plan, the Committee has and will have the sole discretion to determine whether
and the date on which a Change in Control occurred or is occurring.
Notwithstanding the foregoing, a Participant shall receive no additional payment
pursuant to this Section 6.6 if, pursuant to any employment or similar agreement
between the Company or other Affiliate and such Participant, the Participant is
entitled to receive any payment under this Plan in connection with such Change
in Control.
 
6.7.           Limitations on Payments. Notwithstanding any provision herein to
the contrary, (a) no Incentive Bonus will be paid for a calendar year, or other
performance period, in which performance fails to attain or exceed any minimum
level established for any of the Performance Goals; and (b) no Incentive Bonus
payable to a Participant for a calendar year shall exceed $5,000,000.
 
ARTICLE VII
 
MISCELLANEOUS
 
7.1.           Employment. Nothing in this Plan will interfere with or limit in
any way the right of the Company to terminate a Participant's employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company or any Affiliate.
 
7.2.           Nonassignability. No Incentive Bonus under this Plan may be
subject in any manner to alienation, anticipation, sale, transfer (except by
will or the laws of descent and distribution), assignment, pledge or
encumbrance, nor may any Incentive Bonus be payable to anyone other than the
Participant to whom it was granted (other than by will or the laws of descent
and distribution).
 
7.3.           Laws Governing. This Plan is to be construed in accordance with
and governed by the laws of the State of Ohio.
 
7.4.           Withholding Taxes. The Company may deduct from all payments under
this Plan any federal, state or local other taxes or other amounts required by
law to be withheld with respect to such payments.
 
7.5.           Plan Binding on Company and Successors. This Plan will be binding
upon and inure to the benefit of the Company, its successors and assigns and
each Participant and his or her beneficiaries, heirs, executors, administrators
and legal representatives.
 
7.6.           Amendment and Termination. The Committee may suspend or terminate
this Plan at any time with or without prior notice. In addition, the Committee
may, from time to time and with or without prior notice, amend this Plan in any
manner but may not without shareholder approval adopt any amendment that would
require the vote of the shareholders of the Company pursuant to applicable laws,
regulations or exchange requirements, specifically including Section 16 of the
Exchange Act or Section 162(m) of the Code.
 
7.7.           Compliance with Section 162(m). If any provision of this Plan
would cause the Incentive Bonuses granted to a 162(m) Employee to fail to
constitute qualified "performance-based compensation" under Section 162(m) of
the Code for any calendar year, that provision, insofar as it pertains to the
162(m) Employee, shall be severed from, and shall be deemed not to be a part of
this Plan, but the other provisions hereof shall remain in full force and
effect.
 


